 

EXHIBIT 10.02

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of July 15, 2020 by
and between LIXTE BIOTECHNOLOGY HOLDINGS INC., a Delaware corporation having its
principal place of business located at 248 Route 25A, No. 2, East Setauket, NY
11733 (“Company”), and ERIC FORMAN (“Employee”), an individual residing at 901
Skibo Lane, Mamaroneck, NY 10543.

 

WHEREAS, Employer desires to employ Employee and Employee desires to enter into
such employment upon the terms and conditions hereinafter set forth;

 

Agreement

 

In consideration of the mutual promises contained herein, the parties agree as
follows:

 

1. Services and Compensation. Employee agrees to perform for the Company the
services described in Exhibit A (the “Services”), and the Company agrees to pay
Employee the compensation described in Exhibit A for Employee’s performance of
the Services. If not specified on Exhibit A, the scope, timing, duration, and
site of performance of said Services shall be mutually and reasonably agreed to
by the Company and Employee and are subject to change upon the written agreement
of both parties. Employee will make reasonable, good faith efforts to provide
the Services in a timely and professional manner consistent with industry
practices. Employee shall report to the Company’s Chief Executive Officer.
Employee shall devote his full time and efforts to the performance of his
responsibilities as a senior corporate officer, provided however, that Company
is aware that Employee has a small, non-competitive law practice and is
comfortable with Employee maintaining such practice in his spare time, as long
as it does not interfere with his obligations hereinunder. Except as set forth
on Exhibit A, the Company shall have no obligation to provide any compensation
to Employee with respect to any Services rendered by Employee to the Company
pursuant to this Agreement.

 

2. Confidentiality.

 

2.1 Definitions. “Confidential Information” means all data, studies, reports,
information, technology, samples and specimens relating to the Company or its
plans, products, product concepts, formulas, technologies, business, financial,
marketing, research, non-clinical, clinical or regulatory affairs, manufacturing
processes and procedures, or those of any other third party, from whom the
Company receives information on a confidential basis, whether written, graphic
or oral, furnished to Employee by or on behalf of the Company, either directly
or indirectly, or obtained or observed by Employee while providing services
hereunder, and the Services to be provided by Employee hereunder. Confidential
Information does not include (i) information that is now in the public domain or
subsequently enters the public domain and is generally available without fault
on the part of Employee; (ii) information that is presently known by Employee
from Employee’s own sources as evidenced by Employee’s prior written records; or
(iii) information disclosed to Employee by a third party legally and
contractually entitled to make such disclosures.

 

 

 

 

2.2 Nonuse and Nondisclosure. Employee will not, during or subsequent to the
Term (as defined below), (i) use the Confidential Information for any purpose
whatsoever other than the performance of the Services on behalf of the Company
or (ii) disclose the Confidential Information to any third party. Employee
agrees that, as between the Company and Employee, all Confidential Information
will remain the sole property of the Company. Employee also agrees to take all
necessary and reasonable precautions to prevent any unauthorized disclosure of
such Confidential Information. Without the Company’s prior written approval,
Employee may disclose the existence, but not the terms, of this Agreement to
third parties. Anything to the contrary notwithstanding, Employee may also
disclose Confidential Information to the extent such disclosure is required by a
court of competent jurisdiction and provided that Employee promptly notifies the
Company of such requirement. Employee acknowledges that the use or disclosure of
Confidential Information without the Company’s express written permission will
cause the Company irreparable harm and that any material breach or threatened
material breach of this Agreement by Employee will entitle the Company to seek
injunctive relief and reasonable attorneys’ fees, in addition to any other legal
remedies available to it, in any court of competent jurisdiction.

 

2.3 Third Party Confidential Information. Employee recognizes that the Company
has received and in the future may receive from third parties, their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Employee agrees that, during the Term of this
Agreement and thereafter, Employee will hold, and that Employee owes the Company
and such third parties a duty to hold, all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or entity or to use it except as necessary in carrying out the Services for
the Company consistent with the Company’s agreement with such third party,
unless otherwise authorized by such third party.

 

2.4 Return of Materials. At any time upon the Company’s request, Employee will
deliver to the Company all of the Company’s property, equipment and documents,
together with all copies thereof, that were previously provided to Employee or
created by Employee for the Company pursuant to the Services, including but not
limited to all electronically stored confidential and/or nonpublic information,
passwords to access such property, or Confidential Information that Employee may
have in Employee’s possession or control, and Employee agrees to certify in
writing that Employee has fully complied with this obligation.

 

2.5 No Improper Disclosure or Use of Materials. Employee will not improperly use
or disclose to, or for the benefit of, the Company any confidential information
or trade secrets of (i) any former, current or future employer, (ii) any person
to whom Employee has previously provided, currently provides or may in the
future provide services, or (iii) any other person to whom Employee owes an
obligation of confidentiality. Employee will not bring onto the premises of the
Company any unpublished documents or any property belonging to any person
referred to in the foregoing clauses (i)-(iii) of this Section 2.5 unless
consented to in writing by such person. Without limiting the generality of the
foregoing, Employee will not disclose to the Company, and will not use for the
benefit of the Company, any information relating to or arising out of Employee’s
work conducted at his present employer, or utilizing the funds, personnel,
facilities, materials or other resources of his present employer, until such
information has been published.

 

2 of 8

 

 

2.6 Non-Exclusivity of Confidentiality Obligations. The obligations of Employee
under this Section 2 are without prejudice, and are in addition to, any other
obligations or duties of confidentiality, whether express or implied or imposed
by applicable law, that are owed to the Company or any other person to whom the
Company owes an obligation of confidentiality.

 

3. Ownership.

 

3.1 Assignment. Employee agrees that all copyrights and copyrightable material,
notes, records, drawings, designs, inventions, ideas, discoveries, enhancements,
modifications, know-how, improvements, developments, discoveries, trade secrets,
data and information of every kind and description conceived, generated, made,
discovered, developed or reduced to practice by Employee, solely or in
collaboration with others, during the Term and in the course of performing
Services under this Agreement (collectively, “Inventions”), are, as between the
Company and Employee, the sole and exclusive property of the Company. Employee
agrees to disclose such Inventions promptly to the Company and hereby assigns,
and agrees to assign, all of Employee’s right, title and interest in and to any
such Inventions promptly to the Company without royalty or any other
consideration and to execute all applications, assignments or other instruments
reasonably requested by the Company in order for the Company to establish the
Company’s ownership of such Inventions and to obtain whatever protection for
such Inventions, including copyright and patent rights in any and all countries
on such Inventions as the Company shall determine.

 

3.2 Further Assurances. Employee agrees to assist the Company, or its designee,
in every reasonable way to secure the Company’s rights in Inventions and any
copyrights, patents or other intellectual property rights relating to all
Inventions (“Proprietary Rights”) in any and all countries, including the
disclosure to the Company of all pertinent information and data with respect to
all Inventions, the execution of all applications, specifications, oaths,
assignments and all other instruments that the Company may deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to all Inventions, and any copyrights, patents, or
other intellectual property rights relating to all Inventions. Employee also
agrees that Employee’s obligation to execute or cause to be executed any such
instrument or papers shall continue after the termination of this Agreement.

 

3.3 Pre-Existing Materials. Subject to Section 3.1, Employee agrees that if, in
the course of performing the Services, Employee incorporates into any Invention
developed under this Agreement any pre-existing invention, improvement,
development, concept, discovery or other proprietary information owned by
Employee or in which Employee has an interest, (i) Employee will inform the
Company, in writing before incorporating such invention, improvement,
development, concept, discovery or other proprietary information into any
Invention, and (ii) the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such Invention. Employee will
not incorporate any invention, improvement, development, concept, discovery or
other proprietary information owned by any third party into any Invention
without the Company’s prior written permission.

 

3 of 8

 

 

3.4 Attorney-in-Fact. Employee agrees that, if the Company is unable because of
Employee’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Employee’s signature for the purpose of applying for
or pursuing any application for any United States or foreign patents, mask work
or copyright registrations covering the Inventions assigned to the Company in
Section 3.1, then Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Employee’s agent and
attorney-in-fact, to act for and on Employee’s behalf to execute and file any
such applications and to do all other lawfully permitted acts only to further
the prosecution and issuance of patents, copyright and mask work registrations
with the same legal force and effect as if executed by Employee.

 

3.5 Waiver; Non-Exclusivity of Obligations. Employee hereby waives and
quitclaims to the Company any and all claims of any nature whatsoever that
Employee may now or hereafter have for infringement of any Inventions and
Proprietary Rights assigned hereunder to the Company. Without the prior written
consent of the Company, Employee will not, at any time, file any patent or
copyright application with respect to, or claiming, any Inventions. The
obligations of Employee under this Section 5 are without prejudice, and are in
addition to, any other obligations or duties of Employee, whether express or
implied or imposed by applicable law, to assign to the Company all Inventions
and all Proprietary Rights.

 

4. Representations and Warranties. Employee represents and warrants to the
Company that: Employee is legally able to enter into this Agreement and that
Employee’s execution, delivery and performance of this Agreement will not and
does not conflict with any agreement, arrangement or understanding, written or
oral, to which Employee is a party or by which Employee is bound; Employee is
under no physical or mental disability that would hinder his performance of the
professional duties to be rendered by Employee under this Agreement; Employee is
not a party to any civil, criminal or administrative suits or proceedings, or
aware of any threatened actions of such a nature; Employee has never been
convicted of a crime, is not now under indictment, and is unaware of any such
threatened actions; and Employee has never been subjected to disciplinary
proceedings or investigation by any State agency or other governmental agency.

 

5. Term and Termination.

 

5.1 Term. The term of this Agreement (the “Term”) shall commence on October 1,
2020 (the “Effective Date”), and shall remain in full force and effect until the
earlier of (i) one year from the Effective Date, automatically renewable for
additional one year periods unless terminated by either party upon sixty (60)
days written notice prior to the end of an applicable one year period, (ii)
Employee’s death or (iii) termination as provided in Section 5.2.

 

5.2 Termination. The Company may terminate this Agreement immediately and
without prior notice if Employee refuses to or is unable to perform the Services
or is in breach of any material provision of this Agreement and fails to cure
such breach (if such breach is curable) within thirty days of notice of such
breach by the Company.

 

4 of 8

 

 

5.3 Survival. Upon termination of this Agreement, all rights and duties of the
Company and Employee toward each other shall cease except:

 

(a) The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Employee for Services completed and accepted
by the Company prior to the termination date and related expenses, if any,
submitted in accordance with the Company’s policies and in accordance with the
provisions of Section 1 of this Agreement; and

 

6. Benefits; Taxes.

 

6.1 Benefits. The Company and Employee agree that Employee will receive no
Company-sponsored benefits from the Company, except those mandated by state or
federal law.

 

6.2 Taxes and Withholdings. Employee’s compensation shall be payable in
accordance with the general practice of the Employer for professional employees
and shall be subject to all applicable withholding taxes.

 

7. Indemnification. The Company shall defend, indemnify and hold Employee
harmless from and against any and all claims, demands, losses, damages,
liabilities (including without limitation product liability), settlement
amounts, costs and expenses whatsoever (including without limitation reasonable
attorneys’ fees and costs and including, without limitation, product liability
claims) arising from or relating to any claim, action or proceeding made or
brought against Employee or the Company as a result of, or associated with, the
development, use, manufacture, marketing or sale of products regarding which
Employee has provided Services unless such liability arises from Employee’s or
Employee’s assistants’, employees’ or agents’ negligence, intentional misconduct
or breach of this Agreement.

 

8. Non-Compete; Nonsolicitation; Non-Disclosure.

 

8.1 Non-Compete. During the Term, Employee will not, without the Company’s prior
written consent, become employed by or render services to any other person or
entity engaged in the business of developing or marketing drug programs focusing
on inhibitors of protein phosphatases (a “Competing Business”).

 

8.2 Nonsolicitation. During the Term and for a period of six month thereafter
(the “Restricted Period”), Employee will not, without the Company’s prior
written consent, directly or indirectly, whether for Employee’s own account or
for the account of any other person, firm, corporation or other business
organization, solicit, entice, persuade, induce or otherwise attempt to
influence any person or business who is, or during the period of Employee’s
engagement by the Company was, an employee, Employee, contractor, partner,
supplier, customer or client of the Company or its affiliates to leave or
otherwise stop doing business with the Company.

 

8.3 Non-Disclosure. Employee agrees that without the prior written consent of
the Company, Employee will not intentionally generate any publicity, news
release or other announcement concerning the engagement of Employee hereunder or
the services to be performed by Employee hereunder or otherwise utilize the name
of the Company or any of its affiliates for any advertising or promotional
purposes.

 

5 of 8

 

 

8.4 Reasonableness of Restrictions. Employee hereby acknowledges and agrees that
the foregoing restrictions contained in this Section 8 are reasonable, proper
and necessitated by the legitimate business interests of the Company and will
not prevent Employee from earning a living or pursuing his or her career. In the
event that a court finds this Section 8, or any of its restrictions, to be
unenforceable or invalid, Employee and the Company hereby agree that (i) this
Section 8 will be automatically modified to provide the Company with the maximum
protection of its business interests allowed by law and (ii) Employee shall be
bound, and such court shall enforce, this Section 8 as so modified.

 

9. Voluntary Nature of Agreement. Employee acknowledges and agrees that Employee
is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Employee further acknowledges and
agrees that Employee has carefully read this Agreement and has asked any
questions needed to understand the terms, consequences and binding effect of
this Agreement and fully understand it to his or her satisfaction. Finally,
Employee agrees that Employee has been provided an opportunity to seek the
advice of an attorney of its choice before signing this Agreement.

 

10. Remedies. Employee acknowledges and agrees that the agreements and
restrictions contained in Sections 2, 3 and 8 are necessary for the protection
of the business and goodwill of the Company and are reasonable for such purpose.
Employee acknowledges and agrees that any breach of the provisions of Sections
2, 3 and 8 may cause the Company substantial and irreparable damage for which
the Company cannot be adequately compensated by monetary damages alone, and,
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company shall have the right to seek specific
performance and injunctive relief without the necessity of proving actual
damages. However, if the Company claims that Employee breached any of Sections
2, 3 and 8, nothing herein shall relieve the Company of the burden of proving
that Employee failed to abide by Section 2, 3 or 8.

 

11. Miscellaneous.

 

11.1 Governing Law. This Agreement shall be governed by the laws of Delaware
without regard to conflicts of law rules.

 

11.2 Assignability. Except as otherwise provided in this Agreement, Employee may
not sell, assign or delegate any rights or obligations under this Agreement.

 

11.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior written and oral agreements between the parties regarding the subject
matter of this Agreement.

 

11.4 Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

 

11.5 Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested). If by mail,
delivery shall be deemed effective 3 business days after mailing in accordance
with this Section 11.5.

 

6 of 8

 

 

If to the Company, to:

 

Lixte Biotechnology Holdings, Inc.

Attention: John Kovach, MD

248 Route 25A, No. 2

East Setauket, NY 11733

 

If to Employee, to:

 

Eric Forman, Esq.

901 Skibo Lane

Mamaroneck, NY 10543

 

The address for notice on the signature page to this Agreement or, if no such
address is provided, to the last address of Employee provided by Employee to the
Company.

 

11.6 Amendments; Waiver. No modification of or amendment to this Agreement, or
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by Employee and the Company.

 

11.7 Attorneys’ Fees. In any court action at law or equity that is brought by
one of the parties to this Agreement to enforce or interpret the provisions of
this Agreement, the prevailing party will be entitled to reasonable attorneys’
fees, in addition to any other relief to which that party may be entitled.

 

11.8 Further Assurances. Employee agrees, upon request, to execute and deliver
any further documents or instruments necessary or desirable to carry out the
purposes or intent of this Agreement.

 

 

11.9 Severability. If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.

 

11.10 Counterparts and Facsimiles. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Facsimile signatures
shall be deemed original signatures for all purposes.

 

11.11 Acknowledgement. EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT AFFECTS HIS
RIGHTS TO CERTAIN INVENTIONS, AND RESTRICTS HIS RIGHTS TO DISCLOSE OR USE
CONFIDENTIAL INFORMATION, AND TO COMPETE WITH THE COMPANY DURING, OR SUBSEQUENT
TO, THE TERMINATION OF THIS AGREEMENT.

 

[Signature Page Follows]

 

7 of 8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

EMPLOYEE   LIXTE BIOTECHNOLOGY       HOLDINGS, INC.   [ex10-2_001.jpg]   By:
[ex10-2_002.jpg] Name: Eric Forman   Name: JOHN KOVACH, MD Address:

901 Skibo Lane

Mamaroneck, NY 10543

  Title: President & CEO

 

 

 

 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

1. Services. The Chief Administrative Officer is a senior executive reporting
directly to the CEO, The primary function of this office is to oversee the
internal operations of the Company on a daily basis. These functions include,
but are not limited to: IT, Licensing, Legal, Personnel, Marketing and Corporate
Governance.

 

2. Compensation.

 

  A. The Company will pay Employee One Hundred Thousand Dollars ($100,000)
annually, paid monthly. All amounts payable to Employee hereunder shall be net
of any applicable withholding taxes.         B. The Company will reimburse
Employee for all reasonable expenses incurred by Employee in performing the
Services pursuant to this Agreement, provided that Employee receives written
consent from the Company’s CEO prior to incurring such expenses and submits
receipts for such expenses to the Company in accordance with Company policy.

 

 

